                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

CIRBA INC. (d/b/a DENSIFY
and CIRBA IP, INC .,

               Plaintiffs,

       V.                                              C.A. No. 19-742-LPS

VMware, INC. ,

               Defendant.


                                   MEMORANDUM ORDER

       Pending before the Court are Daubert motions filed by Plaintiffs Cirba Inc. and Cirba IP,

Inc. (hereinafter collectively referred to as "Cirba," "Densify," or "Plaintiffs") and Defendant

VMware, Inc. ("VMware" or "Defendant"). (See D.I. 411 , 414, 415 , 416) Having considered

the parties' briefs and related filings, IT IS HEREBY ORDERED that Densify's motion (D.I.

411) is DENIED, VMware' s motion regarding Mr. Bergman (D.I. 414) is DENIED, and

VMware ' s motion regarding Mr. Mayfield (D.I. 416) is GRANTED. 1

        1.     Densify' s motion to exclude certain expert testimony ofVMware's damages

expert, Mr. Paul K. Meyer, is DENIED. Densify's motion is premised on its contention that the



        1
          Federal Rule of Evidence 702 creates a "gatekeeping role for the [trial] judge" to
"ensur( e] that an expert' s testimony both rests on a reliable foundation and is relevant to the task
at hand." Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 597 (1993). There are three
distinct requirements for admissible expert testimony: (1) the expert must be qualified; (2) the
opinion must be reliable; and (3) the opinion must relate to the facts. See generally Elcock v.
Kmart Corp., 233 F.3d 734, 741-46 (3d Cir. 2000). Hence, expert testimony is admissible if it
"is based on sufficient facts or data," "the testimony is the product of reliable principles and
methods," and "the expert has reliably applied the principles and methods to the facts of the
case." Fed. R. Evid. 702(b )-( d). Rule 702 embodies a "liberal policy of admissibility." Pineda
v. Ford Motor Co., 520 F.3d 237,243 (3d Cir. 2008) (internal citations omitted). Motions to
exclude evidence are committed to the Court' s discretion. See In re Paoli R.R. Yard PCB Litig. ,
35 F.3d 717, 749 (3d Cir. 1994).

                                                  1
telemetry data on which Mr. Meyer relies is "survey data" and that related PowerPoint

documents on which Mr. Meyer relies amount to "summaries." (D.I. 412 at 1-11) The Court

disagrees with these characterizations. Instead, the telemetry underlying Mr. Meyer's opinions is

reporting data collected in the regular course of VMware's business. (D.I. 435 at 2-8; see also

D.I. 460 at 2-3) Densify's criticisms go to the weight, not admissibility, of Mr. Meyer' s

testimony. (D.I. 435 at 11-12)

       2.      Densify's motion to exclude certain expert testimony ofVMware' s trademark

expert, Dr. Tuan Pham, is DENIED. Dr. Pham has relevant and adequate qualifications and

experience to support his opinions, including his study of business consumers. Dr. Pham's

reliance on public data does not render his opinions legally impermissible under Daubert. See,

e.g., In re Wellbutrin XL Antitrust Litig. , 308 F.R.D. 134, 144-45 (E.D. Pa. 2015) (expert

qualified based on education, experience, and analysis of publicly available pharmaceutical

data). Contrary to Densify' s view, the Court is persuaded that Dr. Pham' s opinions will not

invade the province of the jury but will, instead, provide the jury with helpful analysis to

consider in making its ultimate determination.

       3.      The parties shall be prepared to address at the pretrial conference ("PTC") today

VMware's motion to exclude certain expert testimony of Densify's technical expert, Dr. Vijay

Madisetti.

       4.      VMware ' s motion to exclude certain expert testimony ofDensify's damages

expert, Mr. Jim Bergman, is DENIED. VMware attacks Mr. Bergman's opinions on four

grounds, each of which fails to persuade the Court to grant the requested relief.

       First, the Court finds that VMware's arguments regarding whether Mr. Bergman' s

calculations properly account for actual infringing use go to weight, not admissibility. The Court



                                                 2
is persuaded that Mr. Bergman may reasonably be found to have accounted for actual infringing

use in his royalty rate analysis. (D.I. 437 at 7-9) VMware ' s arguments regarding when Mr.

Bergman should have accounted for actual infringing use, and the correlation between any such

use and actual sales, are directed to the sufficiency of the evidence, which is not an issue for

resolution at this stage. Further, the Court disagrees with VMware that Mr. Bergman' s damages

calculation is not limited to the period during which VMware could be liable for induced

infringement under § 271 (b). (D .I. 417 at 11-12) As Densify argues in its opposition brief (D .I.

437 at 10), the time at which damages for indirect infringement began to accrue is an issue for

the jury to resolve.

        Second, Mr. Bergman's opinions are properly grounded in the facts of the case and not,

as VMware argues, based on an arbitrary rule of thumb like those condemned by the Federal

Circuit. (D.I. 417 at 13-14) Some degree of approximation in expert testimony is permitted.

See, e.g., Virnetx, Inc. v. Cisco Sys., Inc., 767 F.3d 1308, 1328 (Fed. Cir. 2014) ("[W]e have

never required absolute precision in this task."). Mr. Bergman establishes a logical methodology

to arrive at his DRS apportionment number. VMware ' s arguments to the contrary go to the

weight, not admissibility, of the evidence.

        Third, the Court disagrees with VMware that "Mr. Bergman's calculation is based

exclusively on anecdotal circumstances involving a single customer using statements in a single

e-mail." (D.I. 417 at 14) Rather, Mr. Bergman considered a number of factors in his analysis,

including but not limited to the email referenced by VMware. (D.I. 437 at 13-16) He did focus

on one customer as part of his analysis - explaining why he did so - and, in articulating his

reasons, further illustrated that his opinions are appropriately tied to the facts of this case. Here,

unlike inAVMTechnologies, LLC v. Intel Corp., 927 F. Supp. 2d 139 (D. Del. 2013), which



                                                  3 ·
VMware cites, (i) Mr. Bergman considers patent license agreements that might have more

accurately reflected the value of the ' 367 patent; (ii) he relies on a customer and not a settling

defendant; and (iii) his reliance on that customer is only a part of his broader, multi-factor

analysis (which is rooted in, for example, VMware ' s own documents and information). (D.I.

437 at 15-16)

       Fourth, the Court disagrees with VMware' s view that Third Circuit law, including A&H

Sportswear, Inc. v. Victoria 's Secret Stores, Inc., 166 F .3d 197 (3d Cir. 1999), renders Mr.

Bergman's trademark damages opinion excludable. (D.I. 417 at 16-17) InA&H, the Third

Circuit noted the "atypical[ity]" of royalties in trademark cases; although it held that the royalties

awarded by the district court in that case were unwarranted based on bad faith, prior licensing, or

any "other justification," it went on to state that "we need not speculate whether circumstances

other than bad faith or a prior licensing agreement would authorize such an award." Id. at 208-

09. In the instant case, as explained in Koninkijke Philips Electronics NV v. Hunt Control

Systems, Inc. , 2016 WL 3545529 (D.N.J. June 29, 2016), cited by Densify, non-license-based

royalties may be available because A&H only addressed two circumstances, and because Densify

does allege bad faith.

        5.      VMware ' s motion to exclude certain expert testimony by Densify' s trademark

expert, Mr. Vincent Mayfield, is GRANTED. While the Court does not agree with VMware that

Mr. Mayfield' s opinions are improper expert testimony (D.I. 417 at 17-19), it does agree with

VMware that Mr. Mayfield lacks the qualifications to offer such opinions (id. at 19-20). Mr.

Mayfield' s qualifications rest largely on his significant experience as an IT professional. (D.I.

437 at 20) While practical experience can be grounds for qualifying an expert under Daubert

(see, e.g. , Santos v. Posadas De Puerto Rico Assocs., Inc., 452 F.3d 59, 64 (1st Cir. 2006)), a



                                                  4
qualified expert must provide some reliable methodology or principles by which he formed his

opinion. Mr. Mayfield has not done so here.

       6.      The parties shall be prepared to address at the PTC today any remaining Daubert-

related issues not already resolved by this Order, as well as the pending claim

construction/summary judgment issues.

        7.     VMware ' s motion for leave to file an additional motion in limine (D.I. 450) is

DENIED. The Court rarely permits additional such motions and sees no reason to deviate from

that practice here.




January 7, 2019                                      HONORABLE LEONARD P. STARK
Wilmington, Delaware                                 UNITED STATES DISTRICT WDGE




                                                 5
